DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-15, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 requires “fuel enrichment event comprises operating the engine with a rich fuel/air ratio and the fuel cutoff event comprises operating the engine with a lean fuel/air ratio” (The specification of this application in paragraph 3 defines the ranges of these operations as starting at any variance from stoichiometric.).  Then states that when one is going on the “other” is disabled from going on but performs a stoichiometric control after one of the above controls is executed and only reenables the “other” control once a transition event occurs twice.  The only way to have a O2 sensors register a transition event is by operating under the disabled operation.  For example an upstream O2 sensor reads the A/F ratio coming from the engine.  To register a transition event from rich to lean when rich operation is occurring and lean operation is disabled is not possible without operating lean.  For the purpose of examination this limitation will be understood as saying that when one operation is going on the other operation is not, and that stoichiometric control is any control that allows for returning to and oscillating around stoichiometric readings.
It is true that no system is perfect and so when trying to operate a system with many moving parts like an engine that the system will be trying to compensate for the 
To be clear controlling the engine system to stoichiometric and having it oscillate around the desired value is understood mostly through the result oscillating around stoichiometric values.  What is not understood is how to have it oscillate when either the lean or rich control is disabled.  What is the scope of “disabled” if the system is clearly still operating under that control?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11-15, 18, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takubo (U.S. Pub. No. 2007/0033926).
Regarding claims 1 and 11, Takubo discloses A control system for an engine of a vehicle, the control system comprising: oxygen (02) sensors (4 and 5 are disclosed as oxygen sensor) disposed upstream of and downstream from a three-way catalytic converter (TWC) (paragraph 4 discloses a three-way catalyst) in an exhaust system of the vehicle, the 02 sensors each being configured to measure an oxygen level of exhaust gas produced by the engine; and a controller configured to:
 detect whether one of a fuel enrichment event and a fuel cutoff event has been initiated, wherein the fuel enrichment event comprises operating the engine with a rich fuel/air ratio and the fuel cutoff event comprises operating the engine with a lean fuel/air ratio (shown in fig. 6 is a fuel cutoff event at “fuel supply cut” followed by the enrichment event where fuel cut is disabled); 
in response to detecting that one of the fuel enrichment and the fuel cutoff event has been initiated, temporarily disable the other of the fuel enrichment event and the fuel cutoff event from subsequently occurring for a period after completion of the initiated fuel enrichment or fuel cutoff event to prevent an exhaust gas temperature thermal spike that could damage the TWC (shown in fig. 6 immediately after fuel cutoff the fuel enrichment is initiated and the fuel cutoff operation is not used until stoichiometric operation is sensed.  These claims do not state what is happening before this “in response” step and so this reference is being applied starting after the fuel cutoff ends.); while the other of the fuel enrichment event and the fuel cutoff event is temporarily disabled (during fuel enrichment, fuel cut is disabled) from subsequently occurring for the period and after completion of the initiated fuel enrichment or fuel cutoff event
Note: The specification of this application in paragraph 19 discloses that “disabling” an event is simply not having that event occur until desired.  The act of operating under one of the two events claimed above necessarily “disables” the other event.  Any reference that controls the system to operate under a rich and lean fueling event will satisfy this limitation.
perform stoichiometric closed-loop fuel control using the 02 sensors to drive the exhaust gas fuel/air ratio towards stoichiometry and (shown in fig. 6 is the enrichment of A/F ratios to drive the output of the two oxygen sensors to a .45 reading.  This is construed as stoichiometric control because it is attempting to re attain stoichiometric readings), and 
Note: It is believed that the “closed loop stoichiometric control” that is claimed effectively re-enables the “disabled” operation for the purpose of bringing the catalyst to a balanced state.  Simply calls it a different type of operation (“closed loop stoichiometric control”) but is no different than operating within the disabled parameters.  As a result this reference is effectively doing the same operation as these claims.  If the operation of these claims overcomes the 112 rejection in a way counter to this reference that will overcome the rejection.
when measurements from the 02 sensors indicate that an oxygen storage capacity of the TWC has reached a balanced state, re-enable the other of the fuel enrichment event and the fuel cutoff event (as shown once transitions are observed rich and lean fueling is re-enabled, further paragraph 80 discloses reenabling the other fueling by causing a “changeover to the proportional gain”) to occur when requested.
Regarding claim 2 which depends from claim 1, Takubo discloses 
The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the 02 sensors indicate at least the lean-to-rich transition followed by the rich-to-lean transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (shown in fig. 6).
Regarding claim 3 which depends from claim 1, Takubo discloses wherein The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the one or more 02 sensors indicate at least the rich-to-lean transition followed by the lean-to-rich transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (fuel enrichment option addressed).
Regarding claim 5 which depends from claim 1, Takubo discloses wherein the fuel enrichment event causes hydrocarbon (HC) to accumulate on a face of the TWC and the fuel cutoff event causes 02 to accumulate on the face of the TWC, and wherein the exhaust gas temperature thermal spike is caused by combustion of the accumulated HC or 02 on the face of the TWC when the other of HC and 02 is introduced into the exhaust gas (this is the phenomenon that occurs on three way catalyst under these conditions).
Regarding claim 9 which depends from claim 1, Takubo discloses wherein the 02 sensors comprise one or more linear-type 02 sensors (paragraph 182 discloses linear types), one or more switching-type 02 sensors (linear option addressed), or one or more of each of linear-type 02 sensors and switching-type 02 sensors (linear option addressed).
Regarding claim 12 which depends from claim 11, Takubo discloses The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the one or more 02 sensors indicate at least the lean-to-rich transition followed by the rich-to-lean transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (the limitations of this claim have been addressed above in claim 2)
Regarding claim 13 which depends from claim 11, Takubo discloses wherein The controller detects that the oxygen storage capacity of the TWC has reached the balanced state when the measurements from the one or more 02 sensors indicate at least the rich-to-lean transition followed by the lean-to-rich transition in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (the limitations of this claim have been addressed above in claim 3).
Regarding claim 15 which depends from claim 11, Takubo discloses wherein the fuel enrichment event causes hydrocarbons (HC) to accumulate on a face of the TWC and the fuel cutoff event causes 02 to accumulate on the face of the TWC, and wherein the exhaust gas temperature thermal spike is caused by combustion of the accumulated HC or 02 on the face of the TWC when the other of HC and 02 is introduced into the exhaust gas (the limitations of this claim have been addressed above in claim 5).
Regarding claim 19 which depends from claim 11, Takubo discloses wherein the one or more 02 sensors comprise one or more linear-type 02 sensors, one or more switching-type 02 sensors, or one or more of each of linear-type 02 sensors and switching-type 02 sensors (the limitations of this claim have been addressed above in claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takubo (U.S. Pub. No. 2007/0033926) as applied to claims 1 and 11 above, further in view of Nakayama (U.S. Pat. 5,528,898).
Regarding claim 4 which depends from claim 1, Takubo discloses wherein
wherein controller is configured to re-enable the other of the fuel enrichment event and the fuel cutoff event when the counter exceeds a calibratable threshold that is greater than one, the control is configured to detect that the oxygen storage capacity of the TWC has reached the balanced state (as per the 112 rejection the ability to operate under rich and lean is enabled after the above operation and the system is attempting to achieve the readings of fig. 6 which is a balanced state disclosed in paragraph 80).
Takubo does not disclose the controller is further configured to increment a counter each time a pair of lean-to-rich and rich-to-lean transitions in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred.
Nakayama, which deals in rich/lean transitions, teaches the controller is further configured to increment a counter each time a pair of lean-to-rich and rich-to-lean transitions in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred (col. 6, lines 1-15 discloses counting the rich/lean inversions which then allows for normal operation, col. 6, lines 25-30, which is construed as allowing rich and lean operation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takubo with the counter of Nakayama because this allows for an understanding of catalyst function (col. 6, lines 25-30).  Takubo is attempting to return the catalyst to stoichiometric function after an event of lean or rich operation that saturates the ability of the catalyst to function, this counter would would perform a check to see that the downstream sensor is able to read 2 transitions showing that the catalyst is at equilibrium.  This counter/check would show it can handle the “temporary disturbances” shown in fig. 6 of Takubo.
Regarding claim 14 which depends from claim 11, Takubo discloses further comprising incrementing, by the controller, a counter each time a pair of lean-to-rich and rich-to-lean transitions in the exhaust gas oxygen level during stoichiometric closed-loop fuel control has occurred, and wherein controller is configured to detect that the oxygen storage capacity of the TWC has reached the balanced state and re-enable the other of the fuel enrichment event and the fuel cutoff event when the counter exceeds a calibratable threshold that is greater than one (the limitations of this claim have been addressed above in claim 4).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takubo (U.S. Pub. No. 2007/0033926).
Regarding claim 10 which depends from claim 1, Takubo discloses wherein
 the engine is a stoichiometric engine (the engine is able to operate at stoichiometric disclosedin paragraph 4).  
Takubo does not disclose that combusts gasoline, compressed natural gas (CNG), or liquefied natural gas (LNG).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takubo as a matter of design choice due to how readily available gasoline is being sold at gas stations.
Regarding claim 20 which depends from claim 11, Takubo wherein the engine is a stoichiometric engine that combusts gasoline, compressed natural gas (CNG), or liquefied natural gas (LNG) (the limitations of this claim have been addressed above in claim 10).

Response to Arguments
Applicant's arguments filed 09/24/20 have been fully considered but they are not persuasive.
Applicant argues on pages 8 and 9 that the claims are clear in looking for transition events (rich/lean) when operating under stoichiometric fuel control and that the amendments overcome the 112 rejection.  The claims are trying to say that it has disabled the control of lean/rich operation and is waiting to see a transition from one to the other while performing stoichiometric control (i.e. sensors show lean operation, a rich operation is started which disables lean operation, than closed loop stoichiometric control is employed to bring the readings back a balance, but since lean operation is disabled and the system can only operate rich than the system will never see the second transition of sensors reading rich transitioning to lean).  The problem is that if the system was being effectively controlled to stoichiometric one would not see these transitions, and the only way to see these transitions is if the stoichiometric control contained some lean/rich control so as to see the transitions.  This is indefinite.  What is the scope of these limitations?  What does it mean to disable these operations?  What does it mean to control at stoichiometric when it clearly is not producing stoichiometric results?
Applicants argues on pages 9-10 that the reference instead of disabling a rich or lean operation actually switches to that type of operation.  As per the 112 rejection these limitations are fully understood and are indefinite.  When operating in lean or rich operations the other is necessarily disabled because the system cannot perform contradictory actions.  It is believed that the “closed loop stoichiometric control” that is claimed reenables the “disabled” operation for the purpose of bringing the catalyst to a balanced state.  Simply calls it a different type of operation (“closed loop stoichiometric control”) but is no different than operating within the disabled parameters.  As a result 
x=-3 and we are now going to operate rich (positive numbers) and disable lean operation (negative numbers) until x transitions from negative to positive and then back to negative.
 x+1+1+1+1 => x has transitioned and equals 1
Lean operation is still disabled and so there are no numbers we can add to 1 in order to reach zero unless “closed loop stoichiometric control” allows the use of negative numbers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747